Citation Nr: 9925063	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-25 218	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a skin disorder on 
a direct basis.

2.  Entitlement to skin symptoms as a chronic disability 
resulting from an undiagnosed illness. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from November 1984 to July 
1985 and December 1990 to June 1991, which included duty in 
the Southwest Asia Theater of Operations in support of 
Operation Desert Shield/Storm from December 1990 to April 
1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a skin 
disorder and for post-traumatic stress disorder (PTSD).  The 
veteran's notice of disagreement as to the issue of service 
connection for a skin disorder was received in November 1994.  
In that correspondence, the veteran also asserted that 
entitlement to skin symptoms as a chronic disability 
resulting from an undiagnosed illness was warranted.  A 
statement of the case was mailed to the veteran in May 1995.  
The veteran's substantive appeal was received in July 1995.  
In that correspondence, the veteran disagreed with the denial 
of service connection for PTSD.  In a January 1996 
supplemental statement of the case, that issue was addressed.  
Since a substantive appeal was never received as to that 
issue, the Board does not have jurisdiction to review that 
issue.  

In October 1998, the Board remanded the issue of service 
connection for entitlement to service connection for a skin 
disorder on a direct basis and entitlement to skin symptoms 
as a chronic disability resulting from an undiagnosed illness 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations in support of Operation Desert Shield/Storm from 
December 1990 to April 1991.

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed skin disorders and service.

3.  The veteran has been diagnosed as having nummular 
dermatitis and folliculitis; his allegation that his skin 
symptoms result from an undiagnosed illness is not supported 
by evidence which would render the claim plausible.


CONCLUSIONS OF LAW

1.  The claim of service connection for a skin disability on 
a direct basis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not submitted evidence of a well grounded 
claim concerning service connection for skin symptoms as a 
chronic disability resulting from a undiagnosed illness.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1998).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his skin 
disability had its onset during service or resulted 
therefrom, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The service medical records are negative for any findings, 
complaints or treatment of a skin disorder.  

Following service, the veteran received VA outpatient 
treatment, but not for a skin complaints or disability.  In 
November 1993, the veteran underwent a VA general medical 
examination and a VA examination for his skin.  The general 
medical examination referred to the skin examination.  At the 
time of the skin examination, a skin rash was noted to have 
been present for approximately four to five months.  It was 
then manifested by hyperpigmented patches and macules on the 
back, including the lower back, and the suprapubic area.  
Diagnoses of nummular dermatitis and folliculitis were 
rendered.  

Subsequent to this examination, the veteran alleged an 
increase in symptomatology associated with his skin 
condition.  He testified at his personal hearing in October 
1995 that he had noted the occurrence of a rash on the back 
of his head, similar to that experienced on his back and 
suprapubic area which grew to approximately the size of a 
dollar coin and was very irritable and itchy.  He further 
stated that the rash would occur and disappear at irregular 
intervals and that he had received treatment for the 
condition from a private physician, but that an herbal remedy 
had ultimately proved most successful in controlling the 
symptoms.  

Based on this testimony, the Board found that not all of the 
veteran's symptoms were considered in the previous VA 
examinations.  Consequently, the Board remanded the case in 
October 1998 for another examination that would take into 
account all reported symptoms of the veteran so as to 
preclude "piecemeal" adjudication of this claim.  

The RO sent letters to the veteran in October 1998 and 
January 1999 requesting additional medical and nonmedical 
evidence in support of his claim.  The veteran did not reply 
to these letters.  The RO scheduled the veteran for multiple 
VA examinations in January and February 1999, and informed 
him of the time and place of the examinations.  The veteran 
failed to report for his VA examinations.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, as in this case, the 
claim shall be rated on the basis of the evidence of record.  
38 C.F.R. § 3.655(a), (b) (1998).


Direct Service Connection

In sum, the service medical records did not reveal any skin 
disability.  The post-service medical records clearly show 
that the veteran currently has nummular dermatitis and 
folliculitis.  There is no medical evidence showing that 
there is any relationship whatsoever between service and his 
currently diagnosed skin disabilities.  Thus, as there is no 
competent medical evidence establishing a nexus between the 
current diagnosis of nummular dermatitis and folliculitis and 
service, all of the criteria of Caluza have not been met.  As 
such, the claim for service connection for skin disability on 
a direct basis is not well-grounded.  


Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  The revised regulations are as 
follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

At present, the Court has not ruled on what constitutes a 
well-grounded claim under 38 U.S.C. § 1117 and 38 C.F.R. § 
3.317 for Gulf War veterans seeking compensation for certain 
disabilities due to undiagnosed illnesses.  However, the VA 
General Counsel recently issued an precedential opinion on 
this subject.  In summary, the General Counsel held that a 
well grounded claim for compensation under 38 U.S.C. § 1117 
(a) and 38 C.F.R. § 3.317 generally requires the submission 
of some evidence of these four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99 (May 3, 1999).  

The veteran's claim concerning service connection for skin 
symptoms as a chronic disability resulting from an 
undiagnosed illness is not well-grounded.  The claims file 
indicates that he has been diagnosed as having nummular 
dermatitis and folliculitis (by the VA examiner in November 
1997).  In paragraph 15 of its precedential opinion, the 
General Counsel stated that

. . . for purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99 (May 3, 1999).  

The claims file reflects that the veteran's skin symptoms 
have been clinically diagnosed as nummular dermatitis and 
folliculitis, and therefore he has not submitted evidence 
that these symptoms are the manifestations of an undiagnosed 
illness.  Thus, the veteran's claim concerning service 
connection for skin symptoms as a chronic disability 
resulting from an undiagnosed illness is not well-grounded.  
If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  As a claim that is not well grounded does not 
present a question of fact or law over which the Board has 
jurisdiction, the appeal regarding the claim for service 
connection for skin symptoms as a chronic disability 
resulting from an undiagnosed illness is denied.

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case and supplemental statement of the case, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for a skin disorder on a direct basis and for skin 
symptoms as a chronic disability resulting from an 
undiagnosed illness is denied as not well-grounded.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

